Citation Nr: 0720984	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, status post discectomy and hemilaminectomy. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is of record.  Thereafter, the veteran also testified 
before the undersigned Veterans Law Judge in March 2007; a 
transcript of the hearing is of record.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A lumbar disability was not manifested in service or 
within one year of service discharge, and objective medical 
evidence does not establish that the currently diagnosed 
lumbar spine disability is etiologically related to active 
service.


CONCLUSION OF LAW

A lumbar spine disability, degenerative disc disease status 
post discectomy and hemilaminectomy, was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, RO letters dated in February 2003 and May 
2006 provided notice to the appellant regarding what 
information and evidence was needed to substantiate this 
service connection claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the June 2006 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  In the 
May 2006 letter, the RO informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations; however, as with 
the notice addressed above, the timing of this notice is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being assigned; hence, there can 
be no possibility of prejudice to the veteran as regards the 
Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and VA treatment records from VA 
Medical Centers in Biloxi, Mississippi and New Orleans, 
Louisiana as well as from VA Outpatient Clinics in Gulfport, 
Mississippi and Tallahassee, Florida.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2006).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

The veteran contends that he currently suffers from a lumbar 
disability that started during active service.  Considering 
the claim in light of the above-noted legal authority, the 
Board finds that the weight of the evidence is against the 
claim.

Service medical records reveal that the veteran complained of 
periodic back pain during his January 1972 service separation 
examination.  However, the examiner specifically indicated 
that the veteran's spine was normal with no tenderness or 
deformity and negative X-ray findings.  Post-service VA 
treatment records dated from 2002 to 2006 show that the 
veteran received treatment for chronic low back pain that 
radiated into his lower extremities.  Additional VA treatment 
notes dated in July 2002 indicated that the veteran had an 
L5-S1 discectomy and hemilaminectomy due to six months of 
back pain with worsening lower extremity pain secondary to 
herniated nucleus pulposus.  An August 2004 VA treatment 
record detailed that recent magnetic resonance imaging (MRI) 
results showed multiple disc bulging from L1-L5.

In this case, service medical records show an isolated 
notation of subjective complaints of back pain but do not 
reveal any findings, diagnosis, or treatment of a lumbar 
disability during active service.  Objective medical findings 
of a lumbar disability are first shown more than 25 years 
after separation from active service and cannot be presumed 
to have been incurred during service.  The Board also notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
the veteran's current lumbar disability diagnosed post-
service and his active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements as well as his June 2005 and March 2007 
hearing testimony.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current lumbar disability is 
associated with military service, this claim turns on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim.  

For the foregoing reasons, the claim for service connection 
for degenerative disc disease, status post discectomy and 
hemilaminectomy, must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for degenerative disc 
disease, status post discectomy and hemilaminectomy is 
denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


